Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14, 16-18, 22-29, 32-35 are allowed and renumbered as claims 1-29. The original claims 15,19-21 and 30-31 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Monte Falcoff, Reg. No. 37,617 on June 3, 2021.
The application has been amendment as following:
As per claim 9, please add --; (e) multiple spaced apart channels defined between projections of the inner container wall which are bonded to the outer container wall, and the fluid being located in the channels in the nominal condition— at the end of claim 9 after the phase “a container-tampering condition.
Please cancel original claim 15.
As per claim 17, please add --; (d) the compartments are fluid-carrying compartments which are each circular when viewed from an open top, and are coaxial with a centerline of the cavity which extends through the open top; and when one of the 
As per claim 24, please replace the entire claim as --The bottle of claim 17, wherein: there are at least four of the fluid compartments along side wall sections.--.
As per claim 25, please add --; (j) wherein the fluid is located within separate compartments between multiple walls of the container, the walls being attached together between the fluid compartments— at the end of claim 25 after the phase “a releasable into the container.
Please cancel original claim 30.

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A medication bottle comprising: (a) an outer container wall; (b) an inner container wall comprising multiple separate compartments located between the inner and outer container walls, the compartments being further bordered by spaced apart projections of the container walls being in contact with each other along side wall sections thereof; (c) a cavity located within a center of the inner wall with an openly accessible end configured to receive medication; (d) an aversive liquid located in the compartments; (e) a cap configured to be removably coupled to the outer container wall; (f) a user-biometric sensor affixed to the cap; and (g) at least a second sensor affixed to the cap.

A medication bottle comprising: (a) an outer container wall including a side wall section and a bottom wall section; (b) an inner container wall including a side wall section, corresponding with the side wall section of the outer container wall, and a bottom wall section substantially corresponding with the bottom wall section of the outer container wall; (c) a user-accessible cavity being inside the inner container wall; and (d) a medication-changing fluid located between the container walls in a nominal condition but the fluid moving into the cavity in a container-tampering condition; (e) multiple spaced apart channels defined between projections of the inner container wall which are bonded to the outer container wall, and the fluid being located in the channels in the nominal condition
As per claim 17, 
A medication bottle comprising: (a) an outer container wall; (b) an inner container wall comprising multiple separate compartments located between the inner and outer container walls, the compartments being bordered by spaced apart portions of the container walls being in contact with each other along side wall sections thereof; and (c) a user-accessible cavity being inside the inner container walls; (d) the compartments are fluid-carrying compartments which are each circular when viewed from an open top, and are coaxial with a centerline of the cavity which extends through the open top; and when one of the compartments ruptures during tampering, another of the compartments is configured to retain fluid therein.
As per claim 25, 
A medication bottle comprising: (a) a medication-container; (b) a cap removeably coupled to the container; (c) a first sensor mounted on one of the container or cap; (d) at least a second sensor mounted on one of the container or cap; (e) an electrical circuit located on at least (j) wherein the fluid is located within separate compartments between multiple walls of the container, the walls being attached together between the fluid compartments. 
As per claim 32, 
A medication bottle apparatus comprising: (a) a polymeric container including nested inner and outer walls; (b) a cap removeably coupled to the container; (c) a first sensor mounted on one of the container or cap; (d) at least a second sensor; (e) an electrical circuit located on at least one of the container or cap, connected to at least one of the sensors; (f) a lock operably being unlocked to allow dispensing of medication in the container when the user has been authenticated with the sensors; and (g) a fluid being releasable into the container to change a characteristic of the medication within the container if the container or the cap is in a tampered condition.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Dvorak et al. (US 2007/0045134) shows a bottle cap is adapted to retain a quanatity of an additive wherein the bottle cap having outer container, inner container wall comprising multiple separate compartments.  Chen (US 2009/0139951) shows safety sealed reservoir cap for 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1,9,17,25 and 32, respectively, as the bolded and underlined section of each claim as stated above. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689